NEBEKER, Chief Judge,
dissenting:
I dissent from the dismissal of the respondent’s motion and would, instead, deny the stay. My colleagues, reading and application of the notice-of-appeal-transfer-of-jurisdiction cases fails to account for the near universal exception where a stay pending appeal is sought. Rule 8(a) of the Federal Circuit’s Rules, while not expressly dealing with this Court, provides that the immediately subordinate tribunal has jurisdiction to act on a motion for a stay. In fact, where a party has not so moved, that Rule mandates that the party file an affidavit explaining why it was not practicable to file such a motion in the subordinate tribunal. See also Federal Rules of Appellate Procedure, Rule 8(a) to the same effect. My reading of these Rules, and the practice thereunder dictates that it is not only common sense to have the acting tribunal rule first on a stay request, but that there is limited jurisdiction to do so. Accordingly, I would act on the motion, and deny it because there is not shown a likelihood of success on the purported appeal. See 38 U.S.C. § 7292(a) and (c).